On Motion to Dismiss.
PROVOSTY, J.
[1] Motion is made to dismiss the appeal on the ground that the judge fixed the amount of the appeal bond at too low a figure.
A similar motion to dismiss was disposed *548of by this court in Hughes v. Caruthers, 26 La. Ann. 530, thus briefly:
“The bond is for the amount fixed by the judge. It is therefore sufficient to maintain the appeal.”
The remedy of the appellee in case the bond has been fixed too low is to apply to the trial court for an increase; and, in case of refusal, to seek relief in the appellate court by appropriate writ.
The motion to dismiss is overruled.